Referee’s report confirmed in accordance with the memorandum and order entered severely censuring respondent. Memorandum: The official referee heard testimony against the respondent on three charges. As to the first charge the official referee reports that the respondent retained and failed to turn over to his clients moneys received by him on their behalf in a real estate transaction. The evidence clearly supports this finding and it is not denied by the respondent and we sustain the same. The referee reports, however, that such moneys were repaid in full to respondent’s clients during the pendency of these proceedings. As to the second charge the official referee recommends a dismissal and we adopt that recommendation. As to the third charge having to do with respondent’s conduct in the matter of the bankruptcy of Steven J. Zywiczynski, the facts to support the charge are not clearly established by the evidence, and we, therefore, dismiss that charge. In view of mitigating circumstances and full restitution having been made the court is of the opinion that a severe censure is sufficient punishment. All concur. Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.